FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D18-2569
                  _____________________________

MEREDITH MOON TAULBEE,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________

On appeal from the Circuit Court for Leon County.
Robert R. Wheeler, Judge.

                         August 21, 2019

B.L. THOMAS, J.

     Appellant challenges two out-of-state convictions recorded in
the “prior record” section of Appellant’s Criminal Punishment
Code scoresheet adding thirty-eight points to the total. At
sentencing, the trial court found Appellant’s South Carolina
convictions of “Accessory After the Fact to Felony A, B” to be
Accessory After the Fact to Murder under Florida law, based on
the State having printouts from the South Carolina Clerk of Court
website which showed that the original charges were for murder
and stating that an article found online listed Appellant’s
convictions as Accessory After the Fact to Murder. Appellant was
sentenced based on the scoresheet and the State’s
recommendation.

     Fla. R. Crim. P. 3.704(d)(14)(E) provides that when the degree
of felony is ambiguous, or the severity level cannot be determined,
for a conviction listed on the “prior record” section of a scoresheet,
the prior conviction must be scored at severity level one. When
there is a dispute of a prior offense, the sentencing court must
either require the State to produce corroborating evidence of the
past conviction or not consider it. Jennings v. State, 595 So. 2d 251,
252 (Fla. 1st DCA 1992); Smith v. State, 714 So. 2d 1152, 1153 (Fla.
2d DCA 1998); Alcantara v. State, 39 So. 3d 535, 537 (Fla. 5th DCA
2010). Proper competent corroborating evidence includes certified
copies of the convictions and “original court records.” Hughes v.
State, 139 So. 3d 477, 478 (Fla. 2d DCA 2014). The record reflects
that what the State presented the trial court was not proper
corroborating evidence, and thus the scoresheet is in error.

     The Florida Supreme Court has held that the correct standard
to determine if a scoresheet error is harmless is the would-have-
been-imposed test. State v. Anderson, 905 So. 2d 111, 114 (Fla.
2005). Under this test, “a scoresheet error requires resentencing
unless the record conclusively shows that the same sentence would
have been imposed using a corrected scoresheet.” Id. at 112. The
record must be examined for conclusive proof that the error did not
affect or contribute to the sentencing decision. Id. at 116. In this
case, the record does not conclusively prove that the court would
have still imposed the same sentence on Appellant, as the trial
court stated it would work from both the scoresheet and the
request made by the State in deciding what the Appellant’s
sentence would be.

     We remand for resentencing, at which the State should be
given the opportunity to present sufficient corroborating evidence
of the contested prior convictions. Smith, 714 So. 2d at 1153;
Hughes, 139 So. 3d at 478; Alcantara, 39 So. 3d at 537.

    REVERSED and REMANDED.

ROWE and OSTERHAUS, JJ., concur.




                                  2
                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Candice Kaye Brower, Regional Conflict Counsel, Gainesville;
Melissa J. Ford, Assistant Regional Conflict Counsel, Tallahassee;
for Appellant.

Ashley Moody, Attorney General, Barbara Debelius, Assistant
Attorney General, Tallahassee, for Appellee.




                                3